Citation Nr: 0019357	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  99-04 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for otitis externa.  

2.  Entitlement to service connection for residuals of 
frostbite, to include arthritis of the left thumb and hand as 
well as peripheral neuropathy manifested by numbness and 
twitching of the lower extremities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The appellant is a combat-decorated veteran of the Korean 
Conflict with active service from September 1950 to September 
1953.  His awards include the Purple Heart Medal and the 
Silver Star (for gallantry in action against the enemy).

This matter comes before the Board of Veterans' Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.

During this appeal, the veteran withdrew the issue of 
entitlement to an increased rating for post traumatic stress 
disorder (PTSD), stating in VA Form 21-4138, Statement in 
Support of Claim, dated March 6, 2000 that "I withdraw my 
appeal on this issue."  Moreover, an April 3, 2000 Report of 
Contact reflects that the veteran confirmed his withdrawal of 
that issue.  


FINDINGS OF FACTS

1.  The veteran had active service from September 1950 to 
September 1953 and he was engaged in combat.  

2.  The veteran has not presented plausible claims of service 
connection for otitis externa, residuals of frostbite, to 
include arthritis of the left thumb and hand as well as for 
peripheral neuropathy manifested by numbness and twitching of 
the lower extremities.


CONCLUSION OF LAW

The claims of entitlement to service connection for otitis 
externa, residuals of frostbite, to include arthritis of the 
left thumb and hand, and for peripheral neuropathy manifested 
by numbness and twitching of the lower extremities are not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations

Service connection is warranted for disability due to disease 
or injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110.  Positive medical evidence of a nexus 
between current disability and service may be rebutted by 
medical evidence demonstrating the significance of a lack of 
continuity of symptomatology.  Rose v. West, 11 Vet. 
App. 169, 171-72 (1998).  Service connection is warranted 
under 38 C.F.R. § 3.303(b) if there is a "chronic" disease, 
such as arthritis or an organic disease of the nervous 
system, which either manifests and is identified as such in 
service or under 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 and 38 
C.F.R. §§ 3.307, 3.309 develops to a degree of 10 percent or 
more within one year from discharge from a period of service 
of 90 days or more, (even if there is no in-service evidence 
thereof) and the same condition currently exists.  Service 
connection is also warranted if a disease manifests itself 
during service (or in a presumptive period) but is not 
identified until later and there is a showing of post service 
continuity of symptoms and medical evidence relates the 
symptoms to the current condition.  Rose v. West, 11 Vet. 
App. 169, 171-72 (1998) (citing Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997)). 

38 U.S.C.A. § 1112 (West 1991) and 38 C.F.R. § 3.309(c) 
(1999) provides for a lifetime presumption of service 
connection for organic residuals of frostbite, if it is 
determined that the veteran was interned in climatic 
conditions consistent with frostbite, and for post-traumatic 
osteoarthritis for a former prisoner-of-war.  However, in 
this case the veteran is not a former prisoner-of-war.  

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a).  A well-grounded 
claim is a plausible claim which is meritorious on its own or 
is capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  The three elements of a well-grounded 
claim are: (1) evidence of a current disability as provided 
by a medical diagnosis; (2) evidence of incurrence or 
aggravation of a disease or injury in service as provided by 
either lay or medical evidence, as the situation dictates; 
and, (3) a nexus between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence to make a claim well grounded depends 
upon the types of issues presented by the claim.  Grottveit 
v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required.  
Id. at 93.

Under the holding in Collete v. Brown, 82 F.3d 389, 392-93 
(Fed. Cir. 1996) and Arms v. West, 12 Vet. App. 188, 196 
(1999) 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
require a three-step analysis.  In the first 2 steps, only 
favorable evidence is considered, without any weighing of 
negative or contrary evidence.  In the first step, it must 
be determined if there is 'satisfactory' lay or other 
evidence of service incurrence or aggravation.  In the 
second step, it must be determined whether such evidence is 
consistent with the conditions of such service and, if so, 
this evidence is accepted as "sufficient proof" of service 
connection, even without official record of incurrence.  
These first two steps only reduce the evidentiary burden as 
to the 2nd Caluza element (incurrence or aggravation, i.e., 
what happened during service) and not the 1st (current 
disability) and 3rd (medical nexus) Caluza requirements, as 
to both of which competent medical evidence is required, 
except that lay evidence may be used to show continuity of 
symptoms as well as nexus between the continuity of symptoms 
and present disability if such a relationship is one to 
which a lay person's observations are competent.  Arms v. 
West, 12 Vet. App. 188, 194-95 (1999).  

In sum, the first two steps may provide a factual basis that 
a particular disease or injury was incurred or aggravated in 
combat but not a basis to etiologically link the in-service 
condition to the current condition.  Jensen v. Brown, 19 F.3d 
1413, 1416-17 (Fed. Cir. 1994); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. (1996)) (Table); Collete v. Brown, 82 F.3d 389, 392-93 
(Fed. Cir. 1996); Libertine v. Brown, 9 Vet. App. 521, 524-25 
(1996); Turpen v. Gober, 10 Vet. App. 536, 539 (1997) (absent 
medical-nexus evidence, there was no reasonable possibility 
that § 1154(b) could change the outcome of the case on the 
merits); Brock v. Brown, 10 Vet. App. 155, 162 (1997) 
(reduced evidentiary burden under § 1154(b) relates only to 
service incurrence, what happened, and not existence of 
current disability or nexus to service, both generally 
requiring competent medical evidence); and Cohen (Douglas) v. 
Brown, 10 Vet. App. 128, 138 (1997) (§ 1154(b) does not 
provide a basis to etiologically link an in-service condition 
to a current condition).  Velez v. West, 11 Vet. App. 148, 
153-54 (1998).  

If after both of these first two steps, all three elements of 
Caluza are met, then the role of § 1154(b) is to carry into 
the merits-adjudication stage the presumption of credibility 
which attached at the threshold stage in determining well 
groundedness (subject to rebuttal).  Arms v. West, 12 Vet. 
App. 188, 196 (1999).  

In the third step, (unlike non-combat-related claims) service 
connection is to be awarded unless it is determined that 
service connection is rebutted by 'clear and convincing 
evidence to the contrary' (i.e., more than a preponderance of 
the evidence).  It is only in this last third step that there 
may be a weighing of the contrary evidence.  Even in this 
third step, the absence of an official notation of diagnosis 
or treatment in a particular service medical record may not 
be used to rebut by "clear and convincing evidence" at the 
merits-adjudication stage.  Rather, only an affirmative 
finding (including silence where a record purports to report 
on the existence of a particular condition or problem area) 
may be used as part of the clear and convincing evidence 
necessary for rebuttal.  Arms v. West, 12 Vet. App. 188, 197 
(1999).

Background

The veteran's service medical records (SMRs) are incomplete 
and information from the National Personnel Records Center 
(NPRC) indicates that some of the SMRs were destroyed in a 
fire.  Service records reflect that the veteran was awarded 
the Purple Heart, the Combat Infantryman Badge, and the 
Silver Star for gallantry in action against the enemy.  

In February 1999, together with VA Form 9, the veteran 
submitted copies of SMRs of June 1952 which were not on 
file.  In April 1999 the RO requested that the veteran 
submit copies of all SMRs in his possession, which the 
veteran did later that month stating that these copies had 
been forwarded to him from his Congressman who had obtained 
the records from the NPRC.  

The service entrance examination in September 1950 revealed 
no pertinent abnormality.  He reported having broken a wrist 
and some unspecified bone in his foot prior to service in 
1947.  

In January 1951 the veteran was hospitalized for acute 
pharyngitis of undetermined organism and acute mesenteric 
lymphadenitis of undetermined cause.  

In April 1951 the veteran had a rash on both hands, which 
was treated with X-ray therapy.  He also had a mass on the 
superior surface of the left forearm which was attached to 
underlying structures.  There was tenderness on the surface.  
He had had this mass for 1 1/2 years.  The mass was hard and 2 
cms. by 6 cms. in size.  The diagnosis was possible old 
tenosynovitis with fibrosis.  In July 1951 there was an 
impression of eczema of his hands. 

In November 1951 a large splinter about 1 inch in length was 
excised from the veteran's left forearm and because of an 
infection, the wound was left open for adequate drainage.  

In June 1952 the veteran had severe otitis externa of his 
left ear, to which topical medication was applied.  He had 
some swelling around the left auditory canal with 
cellulitis.  

Examination for service discharge in September 1953 revealed 
no pertinent abnormality.  There were no relevant complaints 
in an adjunct medical history questionnaire.  

On VA examination in 1989 the veteran reported that he 
injured his left thumb in Korea when he struck his thumb 
against a rifle, hyperextending the metacarpophalangeal 
(MCP) joint.  Over the years this joint had become enlarged 
and he now felt he had arthritis in that joint.  He had also 
sustained shrapnel injuries of both lower extremities.  
After an examination the impressions were traumatic 
arthritis of the left thumb and minimal scars of both lower 
extremities from shrapnel wounds.  A left thumb X-ray 
revealed osteoarthritis of the 1st "metatarsal phalangeal 
[metacarpophalangeal] joint."  The joint space was markedly 
narrowed due to a spur arising from the articular margin of 
the bony components, and the base of the proximal phalanx of 
the thumb was slightly subluxated, medially.  

On VA examination in 1989 at a VA Outpatient Clinic it was 
reported that the veteran had had a pulmonary embolism in 
1981 which had been felt to be the cause of, in part, muscle 
atrophy of the left thigh.  Examination of his eyes and ears 
was negative.  Neurologically he was within normal limits.  
The impressions included residual pain in the left hand, 
arthritis of the hands, and muscle atrophy of the left leg 
and thigh.  

In a January 1990 statement the veteran reported not having 
seen a physician since early 1960 for treatment of his left 
thumb and he could not recall the name or current address of 
the physician who had treated him at that time.  He head 
been told that an operation would cause more damage than not 
having surgery.  

On VA psychiatric examinations in June 1997 and August 1998 
the veteran reported having been in combat during the Korean 
Conflict.  

On VA examination in August 1998 of the veteran hands he 
reported having fractured his left wrist and left thumb in 
1949 and after having been placed in a cast, the injuries 
healed without difficulty.  He stated that during service he 
had had pain at the base of the thumb, around the area of 
the previous fracture and that since service discharge he 
had had increasing pain and limitation of motion as well as 
decreased left hand grip strength.  X-rays revealed 
significant degenerative joint disease (DJD) of the 
carpometacarpal (CMC) joint of the left thumb and some 
subluxation of the CMC joint.  There were also degenerative 
changes of the metacarpophalangeal (MCP) joint of the left 
thumb with flattening and osteophyte formation.  The 
impressions were post-traumatic CMC joint arthritis, MCP 
joint arthritis of the left thumb, and mild degenerative 
changes of the radiocarpal joint.  

On VA examination of the veteran's ears in August 1998 the 
veteran reported having had two episodes of otitis media 
during service but on examination his external auditory 
canals were clear.  

Attached to the veteran's VA Form 9, which was received in 
February 1999, is a December 1997 VA News Release noting 
that the rating criteria for the evaluation of cold injuries 
had been revised and that cold injury residuals could 
include peripheral neuropathy, circulatory problems, chronic 
night pain, arthritis of exposed parts, and fungal 
infections.  Also attached was a May 1998 Memorandum from a 
VA Chief Public Health and Environmental Hazards Officer, 
who was also a physician, which indicates that cold injuries 
were responsible for significant casualties in the Battle of 
Chosin Reservoir during the Korean Conflict.  While the 
initial injury might appear to heal, the long-term effects 
could persist and even worsen over time.  The effects could 
be confused with other conditions more common to aging.  

Records of a psychological assessment in April 1999 reflect 
that the veteran reported having participated in intense 
combat during the Korean Conflict, having been involved in 
Operation Punchbowl, and having been at Heartbreak Ridge.  

On file are private clinical records from 1997 to 1999 
reflecting treatment, X-rays, and evaluations for sinusitis.  

In a November 1999 statement the veteran reported having 
been a Platoon Leader to the 1st Platoon, Company A, 1st 
Battalion, 5th Infantry Regiment, 5th Regimental Combat Team 
in Korea.  When he had joined this platoon in September 1952 
it was engaged in combat on top of Hill # 1243 which was 
about 5,000 feet above sea level on the northern rim of 
"the Punchbowl" and they were engaged in combat through 
the winter of 1952-1953.  He had left Korea in July 1953.  
In another statement in that same month he reported that no 
one had looked at his feet since 1989 but that nothing had 
changed and he still had a fungal infection on his right 
hand and both feet.  

In a March 2000 statement the veteran reported that his 
disabilities of his left thumb and hand as well as nerve 
twitching of his legs were injuries related to combat, and 
both were confirmed by VA examination.  

Analysis

The veteran is service-connected for PTSD, rated 30 percent 
disabling; a fungal infection of the right hand and feet, 
rated 10 percent disabling; tinnitus, rated 10 percent; and 
noncompensable evaluations are assigned for bilateral 
hearing loss and superficial scars of the patellae, as 
residuals of shell fragment wounds.  

A fire on July 12, 1973, at the National Personnel Records 
Center in St. Louis, Missouri, destroyed many service 
medical records.  Jolly v. Derwinski, 1 Vet. App. 37, 38 
(1991).  Where SMRs are absent or incomplete, a combat 
veteran's statement of disability in service is sufficient 
evidence under 38 U.S.C.A. § 1154(b) (West 1991) of an event 
asserted to have occurred in service with respect to which 
there would normally be a service record.  Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991) and Godwin v. 
Derwinski, 1 Vet. App. 419, 426 (1991).  

Where the "service medical records are missing... the Board 
[may not] wrongly equate the absence of medical 
corroboration with 'negative evidence' [] Nowhere do VA 
regulations provide that a veteran must establish service 
connection through medical records alone."  Stozek v. Brown, 
4 Vet. App. 457, 461 (1993) [single judge decision] quoting 
Cartwright v. Derwinski, 2 Vet. App. 24, 25-26 (1991).

Despite the caselaw cited above, for the reasons discussed 
below, the Board finds that the veteran's claims for service 
connection are not well grounded.  Although the RO did not 
specifically state that it denied the veteran's claim on the 
basis that they were not well grounded in the January 1999 
rating action which was appeal (although the RO appeared to 
do so in the supplemental statement of the case (SSOC)), the 
Board concludes that was not prejudicial to the claimant 
because the appellant's arguments concerning the merits of 
the claim included, at least by inference, the argument that 
sufficient evidence to establish a well-grounded claim is of 
record.  See Edenfield v. Brown, 8 Vet. App. 384 (1995).  

Therefore, the Board finds that it is not necessary to remand 
the matter for the issuance of a supplemental statement of 
the case (SSOC) concerning whether or not the claim is well 
grounded.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
VAOPGCPREC 16-92, at 7-10.  

Where a claim is not well grounded it is incomplete, and VA 
is obliged under 38 U.S.C.A. § 5103(a) to advise the claimant 
of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  In this 
case, the RO informed the appellant of the necessary evidence 
in the SOC and the SSOC.  The discussion below informs the 
veteran of the types of evidence lacking, and which he should 
submit to establish well-grounded claims.  Specifically, at a 
minimum there must be medical evidence of a current diagnosis 
of otitis externa and peripheral neuropathy, which is not 
shown in this case, and medical nexus evidence linking 
current arthritis of the left thumb and hand to an in-service 
cold injury.  Unlike the situation in Robinette, the veteran 
in this case has not put VA on notice of the existence of any 
specific evidence that, if submitted, might make the claim 
well grounded.  

Initially, the Board finds evidence which corroborates the 
veteran's statements that he was engaged in combat during 
service.  Specifically, he was awarded the Purple Heart and, 
for gallantry in action against the enemy, the Silver Star.  
Accordingly, the Board concedes that he was in combat and 
that the provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d) are applicable and the Board must accept that he 
was exposed to the type of cold weather during combat in 
Korea which would be likely to cause cold injuries.  However, 
the Board also notes that the change in the regulations 
referred to in the December 1997 News Release pertains to the 
evaluation of rating disabilities incurred due to cold injury 
and not to the regulations governing determinations of 
service connection.  

Here, there is no competent medical evidence of current 
otitis externa nor peripheral neuropathy of the lower 
extremities.  The veteran's mere statements that he has 
twitching of the lower extremities, which has not been 
clinically document, is insufficient to establish the 
existence of peripheral neuropathy of his lower extremities.  
This is because he does not have the medical expertise, 
education, and experience to render a diagnosis of current 
peripheral neuropathy or otitis externa.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

With respect to arthritis of the left thumb and hand, there 
is no competent medical evidence linking any current 
arthritic changes in the veteran's left thumb and hand to a 
cold injury during service.  The mere fact that a cold injury 
during service can possibly cause arthritis is insufficient 
to establish that current arthritis, which is first 
documented decades after service, was actually caused by a 
cold injury many years earlier.  The Board concludes that in 
the absence of evidence of current diagnoses of otitis 
externa and peripheral neuropathy of the lower extremities, 
as well as the absence of medical nexus evidence linking 
current arthritis of the left thumb and hand to a cold injury 
during service, the claims for service connection for those 
disorders are not plausible and thus not well grounded.  
Here, the Board again takes the opportunity to note that it 
does not doubt that the veteran was exposed to cold weather 
during his combat service in Korea.  However, as explained 
above, more than this is required to establish a well 
grounded claim.


ORDER

The claims of service connection for otitis externa, 
residuals of frostbite, to include arthritis of the left 
thumb and hand, as well as peripheral neuropathy manifested 
by numbness and twitching of the lower extremities are denied 
as not well grounded.

REMAND

A January 1990 rating action, inter alia, denied service 
connection for traumatic arthritis of the left thumb.  In VA 
Form 21-4138, Statement in Support of Claim, of February 1990 
the veteran stated that he had been notified of the January 
1990 rating action and he also stated "this left hand/thumb 
was injured on active duty.  Please evaluate this condition 
and inform me why I did not get a service connection rating?  
I listed this condition on my VA form 21-526 when originally 
filing this claim."  

Again in May 1990 the veteran stated that "I do not 
understand why my left thumb was not covered.  I have never 
[seen] my medical records so I do not know what they show.  
Is there no record of me injuring my left thumb in Korea? [] 
I did hurt it in Korea during the same action in which I was 
awarded the Purple Heart.  I am just curious as to why my 
wounds were recorded and my thumb was of part of the record 
since my thumb is now the only thing giving me trouble as a 
result of that action."  

Here, the Board notes that the basis of this claim is one of 
external trauma causing disability of the left thumb, and not 
exposure to cold weather which is the basis of the claim 
addressed above.  Moreover, as to the cold injury certain 
laws and regulations apply concerning disabilities incurred 
in combat but it has not be alleged that the external trauma 
to the left thumb was incurred in combat.  Accordingly, these 
claims are not inextricably intertwined.

Additionally, during this appeal a March 22, 2000 rating 
action denied service connection for multiple disabilities 
and the veteran was notified of that denial by letter of 
March 27, 2000.  In a Statement in Support of Claim, bearing 
the date of March 6, 2000 (prior to the noted rating action) 
but received in April 2000 (after that rating action), the 
veteran stated that he was withdrawing his claim "for all 
listed disabilities except Chronic Sinusitis.  I do continue 
to suffer from this condition [] I have provided private 
medical treatment records showing a current disability.  This 
issue is well grounded."  

The Board construes the February 1990 VA Form 21-4138 to be 
an NOD to the January 1990 rating action denying service 
connection for traumatic arthritis of the left thumb and the 
April 2000 correspondence to be an NOD to the March 2000 
denial of service connection for chronic sinusitis.  

However, no statement of the case (SOC) has been issued as to 
these matters and, thus, the veteran has not had the 
opportunity to perfect those appeals and those issues are not 
properly developed for appellate adjudication at this time.  

The RO's failure to issue an SOC regarding the foregoing 
matters requires a remand under 38 C.F.R. § 19.9 (1999).  
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  Pursuant 
to the provisions of 38 C.F.R. § 19.9(a) (amended effective 
Oct. 8, 1997), "[i]f further evidence or clarification of 
the evidence or correction of a procedural defect is 
essential for a proper appellate decision," the Board is 
required to remand the case to the RO for the necessary 
action.  Accordingly, if a claim has been placed in appellate 
status by the filing of an NOD, the Board must remand the 
claim to the RO for preparation of an SOC as to that claim.  
If an NOD has been filed (but no SOC issued) the next step 
was for the RO to issue an SOC on the issue and the Board 
should remanded that issue to the RO, not simply refer the 
matter to the RO, for issuance of that SOC.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

The veteran and his representative should be issued 
an SOC on the issues of service connection for 
traumatic arthritis of the left thumb and service 
connection for chronic sinusitis.  

This SOC should be accompanied by VA Form 9, Appeal 
to the Board, which is a Substantive Appeal that must 
be properly executed and returned to the RO in a 
timely manner in order to perfect the appeal.  

The veteran must (and hereby is) apprised of the 
necessity of filing a timely substantive appeal in 
order to perfect the appeal and have these claims 
reviewed by the Board.  Absent the filing of a 
substantive appeal the Board will be without 
jurisdiction to adjudicate the matters.  

The case will be returned to the Board following the 
issuance of the SOC only if it is perfected by the 
filing of a timely substantive appeal.  

By this REMAND the Board intimates no opinion, either factual 
or legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to accord the veteran due 
process of law.

No action is required of the veteran until he receives 
further notice; however, he has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals


 



